Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, inductive assembly comprising: a support including a main face wherein an open channel is formed, the channel having at least one straight portion with a bottom surface of the channel connecting at least two side surfaces of the channel to each other; a printed circuit board, the printed circuit board being foldable from a plate shape to a folded state such that to cover at least a part of the bottom surface and at least a part of the side surfaces of the straight portion of the channel, the printed circuit board comprising a plurality of tracks, each track being electrically continuous between a pair of connecting spots; a magnetic piece having a shape and a size corresponding to the shape and the size of the channel such that the magnetic piece can be accommodated into the channel when the printed circuit board equips the channel, wherein the printed circuit board being arranged to surround at least partially a portion of the magnetic piece in the folded state in the channel such that at least one connecting spot of a first track is electrically connected to a connecting spot of a second track to form a winding around the magnetic piece and to inductively couple the printed circuit board and the magnetic piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837